Citation Nr: 1720296	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a disability manifested by chest pain.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2016.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  An RO hearing was also held and a transcript is on file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, the Board remanded the case in March 2016 for additional development.  The Board directed that the Veteran be afforded a VA examination to determine whether any current chronic psychiatric disorder is in anyway related to either symptoms documented during service or service-connected disability.  The Veteran underwent VA examination in October 2016.  After review of the record and examination of the Veteran, the examiner, a psychologist, stated, 

... it is less likely than not that the patient is currently suffering from MDD [major depressive disorder] from in-service stressors.  According to the records the veteran met a full diagnosis for clinical depression after experiencing additional life stressors:  his mother passed away, marital divorce, and multiple medical problems including back injury, pain, weight gain, and disability.  

Service-connection has been established for residuals of head trauma to include headaches and scars, residuals of traumatic brain injury (TBI), and optic neuropathy of the left eye.  The examiner indicated that the Veteran's headaches and resulting pain and discomfort from his TBI interact with his depression symptoms in a way that did not allow differentiating their individual contribution to his current occupational and social impairment.  The Board finds, however, that the psychologist was not specific enough in her opinion to adjudicate the claim for service-connection for MDD at this time.  As such, an additional opinion should be obtained.      

The Board also directed that the Veteran be afforded an appropriate VA pulmonary examination by a qualified examiner.  The Veteran underwent VA examination in July 2016.  The examiner, an internal medicine physician, opined that it was less likely as not that the Veteran's sarcoidosis diagnosed in 2008 was related to any event/incident during military service.  The examiner noted that a detailed review of the service treatment records did not document any symptoms or signs indicative of sarcoidosis.  The examiner noted, 

Sarcoidosis is a multisystem granulomatous disorder of unknown etiology that affects individuals worldwide and is characterized pathologically by the presence of noncaseating granulomas in involved organs.  It typically affects young adults and initially presents with one or more of the following abnormalities:  Bilateral hilar adenopathy, Pulmonary reticular opacities,?Skin, joint, and/or eye lesions.

The Mayo Clinic, however, notes that the signs and symptoms of sarcoidosis vary depending on which organs are affected.  Many patients with sarcoidosis experience lung problems which may include persistent dry cough, shortness of breath, wheezing, and chest pain.   http://www.mayoclinic.org/diseases-conditions/sarcoidosis/symptoms-causes/dxc-20177970.

As such, the Board finds that the July 2016 VA opinion is inadequate for rating purposes, and that an additional opinion should be obtained by a physician with expertise in lung disorders.      
    
On Report of Medical History completed in conjunction with separation physical in December 1979, the Veteran reported shortness of breath and pain or pressure in chest although the examiner in 1979 noted that these symptoms were due to recent gain of 50 pounds in 40 days thought to be somewhat secondary to excessive worry.      

Accordingly, the case is REMANDED for the following action:

1.  The record should be returned to the psychologist who rendered the October 2016 opinion; or, if unavailable, to an examiner with similar expertise for an addendum opinion.  

After reviewing the record, the examiner is asked to address the following:  

(a) Whether is it at least as likely as not that the diagnosed psychiatric disability was caused by a service-connected disability (service connection is in effect for residuals of head trauma to include headaches and head scars, residuals of TBI, and optic neuropathy of the left eye).   

(b) If not caused by service-connected disability, whether it is at least as likely as not that diagnosed psychiatric disability is worsened in severity beyond the natural progress of the condition by service-connected disability (service connection is in effect for residuals of head trauma to include headaches and head scars, residuals of TBI, and optic neuropathy of the left eye).   

(c) If a worsening of diagnosed psychiatric disability beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the psychiatric disability beyond the baseline level of that disability that is due to the service-connected disability.

2.  The record should be referred to a physician with expertise in respiratory/pulmonary disorders for an addendum opinion to the July 2016 VA examination report.  If it is determined that additional examination is indicated, such examination should be scheduled.

After reviewing the record, the examiner is asked to address whether it is at least as likely as not that the Veteran's sarcoidosis was caused by or aggravated by the Veteran's active duty service and whether the Veteran's sarcoidosis is in anyway related to symptoms of shortness of breath and chest pain or pressure documented during such service.   

3.  Each examiner should be advised that it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide complete rationales for opinions provided.

4.  After the development requested has been completed, the addendum reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




